Exhibit 10.2

 

[g174991kci001.jpg]

 

AGREEMENT FOR CONSULTING SERVICES

 

This Consulting Services Agreement (this “Agreement”) is made by and between
Calgon Carbon Corporation (the “Company” or “CCC”), a Delaware corporation, with
its principal offices located at 400 Calgon Carbon Drive, Pittsburgh,
Pennsylvania 15205, and John S. Stanik, (“Consultant”), an individual who
resides at 234 E. Edgewood Drive, Pittsburgh, PA  15317.

 

1.              As an independent consultant, Consultant agrees to perform for
CCC the consulting services described in this Section 1, during the period also
described herein.

 

1.1       Scope of the Services and Work

 

1.1.1                     Consultant’s services and tasks include but may not be
limited to the following:

 

a.                                      Statement of Purpose — Consultant has
considerable experience as the former Chief Executive Officer of CCC for which
CCC desires to utilize the Consultant’s experience and expertise.

 

b.                                      Scope of Services and Work — Consultant
agrees to provide consulting and operational services relating to transition
matters (including the provision of reasonable consulting assistance to his
successor at CCC), and investor and customer relations, and any other matters he
is reasonably requested to provide at the direction of the CCC Board of
Directors or President and/or Chief Executive Officer or General Counsel.  CCC
agrees that, except as may be provided in this Agreement for Consulting
Services, Consultant shall not be restricted in any manner from providing
services to any other person or entity.  Consultant agrees to provide timely
documentation of his services when requested.

 

1.1.2                     Period of Performance:

 

a.                                      The period of performance of consulting
services hereof shall commence as of August 1, 2012 and terminate as of July 31,
2014, unless otherwise sooner terminated by the Company or Consultant in
accordance with the provisions of this Agreement.

 

1.2       The Company will pay Consultant a retainer fee of $12,500 per month,
payable on the last business day of each month in arrears.  Consultant will
accomplish his services in a work schedule not to exceed 4 business days per
calendar month.

 

2.              Consultant shall maintain accurate books and records of any
services or work performed for which he is entitled to consulting fees.  CCC may
examine or audit any such records at any time, upon reasonable prior notice to
Consultant.

 

The monthly fee is all inclusive and there shall not be any separate
reimbursement for expenses of any kind incurred in the performance of the
consulting services hereunder; except if any services require travel or air
transportation and prior approval of CCC’s General Counsel is granted.  Expenses
will not be reimbursed unless appropriate documentation and receipts are
provided within 30 days after the expense was incurred and Consultant shall
receive reimbursement with the next monthly payment of the consulting fee.

 

--------------------------------------------------------------------------------


 

3.              Consultant shall operate and have the status of an independent
consultant and shall not act as or be an agent or employee of CCC.  Except as
set forth in the Confidential Separation Agreement and Release entered into
between CCC and Consultant and executed in July 2012, Consultant shall not be
entitled to benefits relating to employment by CCC. Consultant shall bear sole
responsibility for the payment of all applicable governmental taxes related to
the performance of his services hereunder including, without limitation,
federal, state and local income taxes and all Social Security and other
employment taxes. As an independent consultant, Consultant will be solely
responsible for determining the means and methods for performing the consulting
services described in Scope of Services and Work.  Consultant will determine the
time, the place, and the manner in which he will accomplish his services within
an overall schedule established and approved by CCC.

 

4.              Consultant represents that he is not under any obligation of
confidentiality or non-competition that would prevent, prohibit or restrict him
from performing his services hereunder.

 

Consultant further represents that he is aware of the laws relating to
non-competition and confidential information; and that he will not use any
information or materials or undertake any action which would violate any such
laws while performing consulting services and work for CCC.

 

Consultant acknowledges that the services rendered to CCC by Consultant will be
of a special and unusual character having a unique value to CCC, and that
Consultant will have access to proprietary and Confidential Information
belonging to CCC, the loss of which cannot adequately be compensated by damages
in an action at law.  Consultant acknowledges that the obligations undertaken
hereunder by Consultant are express conditions of Consultant’s agreement to
undertake such obligations.  Consultant further acknowledges that pursuant to
the efficient and effective operation of CCC and to protect and maintain the
secrecy of its Confidential Information, CCC has and will establish various
policies and procedures.  Consultant understands and agrees to become aware of
these policies and procedures, and discharge his responsibilities in a manner
that is consistent with their terms, provided that Consultant will be
responsible for becoming aware of, and complying with, policies and procedures
adopted after the date of this Agreement only from and after the time that CCC
has provided Consultant with a copy of such policy or procedure.

 

“Confidential Information” shall mean all information whatsoever owned or
acquired by CCC about the business of CCC or any of its affiliates, in whatever
form it may be, hereafter exist, or be produced, created, or recorded, that is
heretofore or hereafter disclosed to Consultant or created by Consultant in
support of CCC’s activities that has not been placed in the public domain for
unrestricted use.  Confidential Information includes any business or technical
information whatsoever related to CCC’s activities, and includes but is not
limited to any: (i) process, machine, article of manufacture, formula, plan,
program, protocol, know-how, method, tool, device or composition of matter used
or developed by or for CCC, to include the specification, description or design
of any software developed by or for or owned by CCC including the business
methodologies; computer networking architecture; computer, networking and
Internet security architecture; methods of operation, technologies, software
(including object code and source code form, and unique principles, engineering,
logic and coherence, and methods or concepts utilized therein), algorithms,
hardware and/or software configurations, functional attributes, and interfaces
with third party hardware and/or software, whether patentable, copyrightable or
not; (ii) business plans and marketing concepts and other business, marketing or
sales information of CCC; (iii) financial information or projections regarding
CCC; and financial, pricing and/or credit information regarding past,

 

2

--------------------------------------------------------------------------------


 

current and prospective customers, clients or vendors and other business
contacts or associates of CCC; (iv) a listing of names, addresses, telephone
numbers or other information, including but not limited to the terms (including
renewal information) of contractual relationships between CCC and its
customers/clients, relating to past, current and prospective customers, clients,
vendors and other business contacts or associates of CCC; (v) internal corporate
policies and procedures of CCC; (vi) information, drawings, proposals, job
notes, reports, records, descriptions, specifications, information concerning
any matters relating to the product development and/or marketing strategies,
pricing, costs and sales of CCC and any of its past, current and prospective
customers, clients or vendors and other business contacts or associates of CCC;
(vii) information concerning the licenses entered into by CCC, including the
prices it obtains or has obtained for the licensing of its own or third party
technology, products, services and/or intellectual property rights; (viii) any
information concerning the business of CCC and CCC’s goodwill, including but not
limited to trademarks, service marks, domain names and any other company,
product or service identifying information, whether registered or unregistered;
(ix) any information falling under the definition of a “Trade Secret” pursuant
to the Pennsylvania Uniform Trade Secrets Act; and (x) all information
pertaining to any Intellectual Property rights, including but not limited to
patent, copyright, trademark and trade secret rights, as defined below, in and
to any of the foregoing throughout the world.

 

Consultant acknowledges that the unauthorized use or disclosure of Confidential
Information would constitute a breach of trust and cause irreparable injury to
CCC.  Consultant further acknowledges that it is vital to the protection of
CCC’s goodwill and to the maintenance of CCC’s competitive position that
Consultant be restrained from disclosing to others, or using for Consultant’s
own advantage, any Confidential Information while engaged by CCC and/or at any
later time.  During both the term of Consultant’s engagement with CCC and
following the voluntary or involuntary termination of Consultant’s engagement
with CCC for any reason whatsoever, Consultant hereby agrees to the following:

 

(a)           Consultant shall not, without the prior written consent of CCC,
directly or indirectly, use for his own benefit, publish or reveal to any third
party any Confidential Information, unless the person or entity has a need to
know the information but only to the extent necessary to affect the purposes of
such use or disclosure and only upon express authorization by CCC.  Consultant
hereby admits that misappropriation or other improper use or disclosure of
Confidential Information will cause irreparable harm to CCC.

 

(b)           Consultant shall restrict access to Confidential Information and
take appropriate action to protect the confidentiality and proprietary character
of Confidential Information by any and all reasonable measures, and shall not
cause or fail to take any action necessary to prevent any Confidential
Information from losing its character as confidential, proprietary, or
privileged.

 

(c)           Consultant acknowledges and agrees that certain of CCC’s
Confidential Information constitute trade secrets, and are generally not known
or available to third parties.  Consultant understands that trade secret
information can last indefinitely and agrees to protect such trade secret
information with utmost due care pursuant to this Agreement, policies and
procedures instituted by CCC, and applicable law.

 

(d)           Consultant shall not, directly or indirectly, copy (including
download), take, or remove from CCC’s premises any of CCC’s books, records,
customer lists, software (in whole or in part, in either object code or source
code form) or any other documents or materials or any such materials entrusted
to CCC’s possession for the provision of CCC’s services regardless of ownership;
provided, however, Consultant may be permitted to use

 

3

--------------------------------------------------------------------------------


 

certain such CCC materials at a location other than CCC’s premises for purposes
of carrying out his engagement hereunder but only upon specific written
authorization by CCC and the express condition that Consultant will not copy any
CCC materials or retain any CCC materials following termination and as set forth
in subpart (f).

 

(e)           [Intentionally Omitted]

 

(f)            Consultant agrees that, upon request of CCC or upon termination
of engagement as a consultant, whichever occurs first, Consultant shall turn
over to CCC all computer tapes, CDs and DVDs, disks and other computer hardware,
software and media, and all other documents, memoranda, notes, plans, records or
other material, in hard copy, electronic, or other form, in his possession or
under his control that (i) may contain or be derived from any Intellectual
Property or Confidential Information (as those terms are defined herein) or
(ii) are connected with or derived from Consultant’s services to CCC. 
Consultant agrees to maintain the integrity of all stored information and agrees
not to alter, damage or destroy said information before returning it to CCC. 
The duty not to use or disclose Confidential Information shall survive any
termination of Consultant’s engagement with CCC.

 

(g)           In addition to the foregoing, Consultant acknowledges that he
continues to be bound by all confidentiality provisions applicable to Consultant
at the time of the termination of his employment relationship with CCC,
including under his employment agreement and equity compensation arrangements.

 

5.              Consultant acknowledges and agrees that he continues to be bound
by all non-compete provisions of his prior employment agreement with CCC for the
period of this Agreement and for a period of two (2) years after the termination
of this Agreement.

 

6.              Consultant acknowledges and agrees that he will continue to be
subject to insider trading rules and policies established by CCC from time to
time (provided that relative to any rules and policies adopted after the date of
this Agreement, Consultant shall only be responsible for compliance from and
after the time that Consultant is provided a copy of any such rules and
policies) until the termination of this Agreement and as otherwise required by
law.  CCC agrees that it will not provide reports or information relating to CCC
or its subsidiaries or affiliates to Consultant unless any such report or
information is reasonably required by Consultant in the performance of his
services hereunder.

 

7.              Consultant agrees to perform his consulting services in a
professional and workmanlike manner consistent with the highest industry
standards, and with that standard of care, skill and diligence to achieve the
accuracy, competence, and completeness needed by CCC to fulfill its business
obligations.

 

8.              Unless otherwise agreed by CCC in writing, Consultant shall
personally perform the consulting services provided herein, without assigning or
outsourcing any portion of the services to be performed hereunder without the
written consent of CCC.

 

9.             Consultant acknowledges and agrees that CCC shall own exclusively
all work performed or prepared by Consultant pursuant to this Agreement
(collectively, the “Work Product”) including, without limitation, all
calculations, sketches, notes, reports, data, models, programs and samples
programs, derivative works, source code, object code, discoveries, concepts,
inventions, innovations, improvements, materials, documentation, know-how,
techniques, methods, processes, ideas and other intellectual property which are
conceived, made, proposed, or developed by Consultant, alone or with others, in
connection with any work

 

4

--------------------------------------------------------------------------------


 

assignment pursuant to this Agreement, whether or not prepared on or off the
premises of CCC or during regular work hours.  Consultant shall promptly notify
CCC of the creation of any such Work Product.  In the event CCC shall desire to
file an application for a Letter Patent on any work product including a
continuation or divisional application, or to secure a reissue of any Letters
Patent based on one of the inventions or to file application for a Letter Patent
on any work product including a disclaimer with respect to any Letters Patent,
Consultant, upon request, will sign any and all rightful oaths and perform all
lawful acts requisite for the filing of such papers.

 

Consultant hereby grants, assigns and transfers to CCC all worldwide rights,
title and interest in and to all Work Product including, without limitation, all
patent rights, copyrights, trade secret rights, and all present and future
rights of any kind pertaining to all such Work Product whether or not such
rights are now known, recognized or contemplated, together with any related
goodwill.  During and after the term of this Agreement, Consultant shall provide
CCC, at CCC’s expense, all assistance reasonably required to perfect such right,
title and interest, including without limitation, the execution of all papers
and documents and performance of all acts necessary or appropriate in CCC’s
discretion by Consultant, to evidence or further document CCC’s ownership of the
Work Product.

 

In addition, upon termination of this Agreement, all documents and other
property provided to Consultant by CCC shall be returned to CCC, including all
keys and other hardware.  Consultant’s obligations under this paragraph shall
survive the termination or expiration of this Agreement and continue forever.

 

10.       Each of Consultant and CCC, by written notice two (2) weeks in advance
of the effective date of such termination, may terminate this Agreement.  If
Consultant initiates such termination, CCC’s liability shall not exceed the
compensation as provided herein for services performed up to the date of
termination.  If CCC initiates such termination, CCC shall be liable (i) for
compensation for services performed up to the date of termination and (ii) for
compensation for the unexpired portion of the term of this Agreement.  Any
amounts due and owing under this Section 11 shall be paid to Consultant in
accordance with Section 1.2.

 

11.       Consultant shall have no authority to bind CCC in any manner, by
contract or otherwise.  Consultant shall not use CCC’s name, tradenames,
trademarks, services marks, or other intellectual property, whether in printed,
electronic, broadcast, digital or other readable or otherwise understandable
media, without the prior written consent of CCC.

 

12.       Consultant shall defend, indemnify and hold harmless CCC and its
employees and representatives against any and all liability, loss, costs,
expenses, damage, claim or demand (including death) (“Loss”) arising out of or
resulting in any manner from or occurring in connection with the breach of
Consultant’s performance of his obligations under or in connection with this
Agreement.  CCC shall indemnify and hold harmless Consultant and his heirs,
representatives and assigns from any Loss arising from the performance by
Consultant of his obligations hereunder except to the extent such Loss arises
due to the failure by Consultant to act in good faith and in a manner Consultant
reasonably believes to be in the best interests of CCC.

 

13.       This Agreement shall not be assigned by a party hereto without the
prior written consent of the other party provided that CCC may at any time
assign this Agreement to any fully-owned subsidiary without the consent of
Consultant provided further that any such assignment by CCC will not relieve it
of its obligations to pay Consultant any amounts due and owing to Consultant
hereunder in the event the assignee fails to pay.  This Agreement shall be
binding

 

5

--------------------------------------------------------------------------------


 

upon, and inure to the benefit of, the parties and their respective successors,
heirs and permitted assigns.

 

14.       This Agreement, modifiable only in writing and signed by both parties,
supersedes any and all prior oral or written communications, offers or
agreements related to the subject matter hereof.  Any prior non-assertion or
non-application by CCC in regard to any term or condition of this Agreement
shall not constitute a waiver by CCC of that or any other term or condition of
this Agreement.

 

15.       In no event shall either party be liable to the other party under or
in connection with this Agreement in any way for consequential, indirect,
incidental, special or punitive damages of any type.

 

16.       Additional General Provisions.

 

(a)           Disputes under this Agreement shall be resolved and subject to the
same provisions of Section 13 of the Confidential Separation Agreement and
Release entered into between CCC and Consultant and executed in July 2012.

 

(b)           In any proceeding, it shall be presumed that the Confidential
Information constitutes protectable trade secrets, and Consultant shall bear the
burden of proving by clear and convincing evidence that any such information,
materials or matters were publicly or rightfully known.

 

(c)           Nothing contained herein is intended to create a contract of
employment between CCC and Consultant and the parties expressly acknowledge that
either party may at any time terminate this consulting relationship for any
lawful reason in accordance with the terms of the Agreement; however, Consultant
agrees to be bound by CCC employee policies while on the CCC premises and
otherwise in dealing with employees of CCC and/or customers of CCC on the same
basis as if he was an employee.

 

(d)           Consultant acknowledges that he has had adequate time to review
this Agreement.  Having carefully read and considered the provisions hereof,
Consultant agrees that its restrictions are fair and reasonable and are
reasonably required for the protection of the interests of CCC.  Consultant
understands that this Agreement is intended to limit disclosure of Confidential
Information of CCC.  These restrictions are voluntarily given by Consultant in
return for the benefits and opportunities of being engaged by CCC as a
consultant.

 

(e)           It is understood and agreed that the construction and
interpretation of this Agreement shall at all times and in all respects be
governed by the internal laws of the Commonwealth of Pennsylvania, except to the
extent preempted by federal law, without giving effect to the choice of law
provisions thereof.

 

(f)            This Agreement represents the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements or understandings between the parties with respect to
the subject matter hereof, whether oral or written, express or implied, except
for the Confidential Settlement Agreement and Release between CCC and
Consultant.  No failure or delay by either party in exercising any right, power,
or privilege under this Agreement shall operate as a waiver thereof.

 

(g)           Notices an all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person or

 

6

--------------------------------------------------------------------------------


 

mailed by United States Registered or Certified Mail, return receipt requested,
to CCC, Attention Richard D. Rose, Esquire, or to Consultant at the respective
addresses set forth in the preamble of this Agreement, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notices of changes of address shall be effective only upon
receipt.

 

(h)           If an arbitrator or other authority determines that any term,
condition, clause, or other provision of this Agreement is void or invalid, he,
she or it will have discretion to modify such term, condition, clause, or other
provision of this Agreement to make it valid.  Alternatively, if he, she or it
declines to make such a modification and rules it invalid, the remaining
portions of this Agreement will remain in full force and effect.

 

(i)            This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall be one and
the same Agreement.

 

Executed on the 31st day of July, 2012.

 

 

Consultant: John S. Stanik

 

Calgon Carbon Corporation:

 

 

 

 

 

 

/s/ John S. Stanik

 

/s/ Richard D. Rose

 

 

By: Richard D. Rose
Title: Senior Vice President,
General Counsel and Secretary

 

7

--------------------------------------------------------------------------------